[Cite as In re Complaint Against Beatty, 2017-Ohio-8588.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

In the Matter of a Criminal Complaint,              :
Filed by Robert L. Hillman
Against Judge Laurel A. Beatty,                     :              No. 17AP-293
                                                                 (C.P.C. No. 16MS-342)
                Appellant.                          :
                                                             (ACCELERATED CALENDAR)
                                                    :




                                           D E C I S I O N

                                   Rendered on November 16, 2017


                On brief: Robert L. Hillman, pro se.

                  APPEAL from the Franklin County Court of Common Pleas
PER CURIAM.
        {¶ 1} Robert L. Hillman appeals from a letter from the office of the Franklin
County Prosecuting Attorney ("FCPA") dated April 11, 2017. For the following reasons, we
dismiss this appeal for lack of a final appealable order.
I. History
        {¶ 2} This case is the latest in a series of filings initiated by appellant seeking to
cause the prosecution of certain individuals pursuant to R.C. 2935.09 and 2935.10. See
Hillman v. Larrison, 10th Dist. No. 15AP-730, 2016-Ohio-666; Hillman v.
O'Shaughnessy, 10th Dist. No. 16AP-571, 2017-Ohio-489.
        {¶ 3} On June 28, 2016, the administrative judge of the Franklin County Court of
Common Pleas filed a copy of a letter he wrote to the court's visiting judge. In the letter,
the administrative judge recused himself and referred the underlying matter to the
visiting judge. Attached to the letter was a pleading filed by appellant in the common
pleas court captioned "Affidavit of Accusation and Criminal Complaint, Pursuant to R.C.
2935.09 & 2935.10" against Judge Laurel Beatty of the common pleas court. On June 30,
No. 17AP-293                                                                                2


2016, the administrative judge filed an entry recusing himself and assigning the matter to
the visiting judge.
       {¶ 4} On July 6, 2016, the trial court filed a decision and entry in which the court
found appellant's allegations were insufficient to establish probable cause for the issuance
of a warrant pursuant to R.C. 2935.10. As a result, the court referred the matter to the
FCPA for investigation.
       {¶ 5} On October 7, 2016, appellant filed a "request for a special prosecutor"
asserting that the FCPA was "acting in bad faith and a[n] improper motive."                On
February 14, 2017, appellant filed a pleading requesting the trial court be compelled to
issue a ruling or transfer the matter to another visiting judge.
       {¶ 6} On April 25, 2017, appellant filed a notice of appeal from a letter dated
April 11, 2017 from the FCPA, which appellant attached to his notice of appeal. In the
letter, the FCPA indicated it had reviewed appellant's case and determined that there was
"insufficient evidence to support the criminal charges you have alleged" and "[a]s a result,
there will be no additional action taken by this office with regard to your complaints."
II. Assignments of Error
       {¶ 7} Appellant appeals and assigns the following three assignments of error for
our review:
               [I.] THE FRANKLIN COUNTY PROSECUTOR'S OFFICE
               VIOLATED THE APPELLANT'S STATES AND FEDERAL
               RIGHTS UNDER THE 1ST, 5TH AND 14TH AMENDMENTS
               TO THE UNITED STATES CONSTITUTIONS WHEN THE
               PROSECUTOR FAILED TO PROVIDE APPELLANT A FULL
               AND FAIR REVIEW OF HIS CLAIMS PURSUANT TO HIS
               AFFIDAVIT OF ACCUSATION FILED UNDER R.C. 2935.09
               AND R.C. 2935.10, THUS ABUSING ITS DISCRETION,
               AND DENYING THE APPELLANT MEANINGFUL ACCESS
               TO THE COURTS BY WHICH HE COULD PETITION THE
               GOVERNMENT FOR REDRESS OF INJURY.

               [II.] THE FRANKLIN COUNTY PROSECUTOR'S OFFICE
               DENIED THE APPELLANT DUE PROCESS AND EQUAL
               PROTECTION OF THE LAW WHEN IT MISINTERPRETED
               R.C. 2921.31 (A) TO MEAN THAT APPELLANT HAD TO BE
               A PUBLIC OFFICIAL IN ORDER TO FILE A CLAIM THAT
               THE DEFENDANT JUDGE BEATTY HAD VIOLATED R.C.
               2921.31 MAKING ITS FINDINGS AGAINST THE
               MANIFEST WEIGHT OF THE EVIDENCE, AND
No. 17AP-293                                                                                 3


                CONTRARY TO STATUTORY LAW. ALONG WITH ITS
                ERRONEOUS FINDINGS CONCERNING R.C. 2921.22, r.c.
                2921.32 (A)(4)(5) AND (6)

                [III.] THE FRANKLIN COUNTY PROSECUTOR DENIED
                APPELLANT DUE PROCESS AND EQUAL PROTECTION
                OF THE LAW WHEN HE REFUSED TO PROSECUTE THE
                DEFENDANT WHICH WAS SELECTIVE PROSECUTION,
                AND A CONFLICT OF INTEREST. WHERE APPELLANT
                REQUESTED A SPECIAL PROSECUTOR, AND NEVER
                RECEIVED A RULING ON SAID MOTION IN VIOLATION
                OF APPELLANT'S 1ST, 5TH, AND 14TH AMENDMENT
                RIGHTS TO BOTH PROCEDURAL AND SUBSTANTIVE
                DUE PROCESS OF LAW. SEE ALSO R.C. 2930.04
                THROUGH 2930.06 WHICH WERE VIOLATED.

(Sic passim.)
III. Discussion
       {¶ 8} Appellant, in his three assignments of error, contends that the FCPA
violated his rights by: (1) failing to provide a full and fair review of the allegations in his
affidavit, (2) incorrectly finding that appellant had to be a public official under R.C.
2921.31, and (3) failing to pursue charges as alleged by appellant.             We begin by
considering our jurisdiction to hear this appeal.
       {¶ 9} "Courts of appeals have jurisdiction to review final orders of lower courts."
Jack Maxton Chevrolet, Inc. v. Hanbali, 10th Dist. No. 15AP-816, 2016-Ohio-1244, ¶ 6,
citing Ohio Constitution, Article IV, Section 3(B)(2). Trial court orders are final and
appealable if they meet the requirements of R.C. 2505.02 and, if applicable, Civ.R. 54(B).
An appellate court uses a two-step analysis to determine whether an order is final and
appealable: (1) the court determines whether the order is final within the requirements of
R.C. 2505.02, and (2) the court determines whether Civ.R. 54(B) applies and, if so,
whether the order being appealed contains a certification that there is no just reason for
delay. Id. at ¶ 6, citing Eng. Excellence, Inc. v Northland Assocs., L.L.C., 10th Dist. No.
10AP-402, 2010-Ohio-6535, ¶ 11.
       {¶ 10} Here, appellant does not point to an order of a lower court for review, but
rather the April 11, 2017 letter of the FCPA. However, a letter from the FCPA is not a
"judgment or final order[] of [a] court[] of record inferior to" this court.             Ohio
Constitution, Article IV, Section 3(B)(2).          Nor does the letter comply with the
No. 17AP-293                                                                            4


requirements of R.C. 2505.02. Furthermore, there is no statutorily created right to appeal
the determination of a prosecuting attorney under R.C. 2935.09 and 2935.10.
       {¶ 11} Therefore, we conclude that the FCPA's April 11, 2017 letter was not a final
appealable order. Accordingly, this court lacks jurisdiction and the appeal must be
dismissed for lack of a final appealable order.
                                                                       Appeal dismissed.
                  TYACK, P.J., DORRIAN, J., and HORTON, J., concur.